Citation Nr: 1145768	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In the Veteran's substantive appeal, he requested a Travel Board hearing before a member of the Board.  In March 2010, however, the Veteran submitted a statement to VA indicating that he wished to withdraw his hearing request, and have his appeal considered based upon the record.  See 38 C.F.R. § 20.702(e) (2011). 


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied in an unappealed July 2003 rating decision.

2.  Evidence received since the July 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability; such evidence is not cumulative or redundant of evidence already of record.  

3.  The Veteran was not found to have a right knee disability on his induction examination. 

4.  A chronic right knee disability was present in service; the evidence does not clearly and unmistakably establish that the disorder did not increase in severity as a result of active duty. 




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for right knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides the appeal.

Legal Criteria: Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis: Claim to Reopen

The RO initially denied service connection for a right knee disability in a July 2003 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial and no pertinent evidence was received within the appeal period.  Thus, the July 2003 rating decision is final.  

The basis for the denial in July 2003 was that the Veteran's right knee disability preexisted service, and there was no evidence of permanent worsening as a result of service.  

The evidence of record in July 2003 consisted of service treatment records (STRs), and post-service private treatment records.  

Evidence received since the July 2003 decision most importantly includes September 2006 and January 2007 positive nexus opinions, which show the possibility that the Veteran's current right knee disability was aggravated by his active service.  

A medical opinion finding an aggravation of the Veteran's preexisting right knee disability was an element of entitlement to service connection that the RO found was not met.  The Board finds that the September 2006 and January 2007 nexus opinions are new and material as they relate to a previously unestablished element of entitlement to service connection-namely, it supports the presence of in-service aggravation of a preexisting right knee disability.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a right knee disability.  

Legal Criteria: Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304 (b). 

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis: Service Connection

The Veteran urges that he either first manifested right knee problems in service, or at the very least, any preexisting right knee disability was aggravated by his period of active service.

A review of the Veteran's service treatment records (STRs) shows that the Veteran's right knee was found to be normal on a May 1969 induction medical examination.  There is a June 1969 stamp on the second page of the May 1969 examination report noting no additional defects discovered upon inspection, and the Veteran was fit for military service.  In a May 6, 1969, report of medical history, the Veteran checked "yes" to a history of mumps, but there was no mention of a right knee disability.  In another report of medical history, also dated May 6, 1969, many more boxes were checked off "yes," including swollen or painful joints, cramps in the legs, history of broken bones, lameness, and "trick" or locked knee.  There is a notation of an injured right knee, and the examiner diagnosed a loose body in the right knee with early degenerative changes that existed prior to service.  The examiner's signature is dated in August 1969.  

STRs show complaints of right knee and foot problems in August 1969.  He reported a meniscectomy of the right knee at age 18 (prior to service), and the right knee occasionally gave out.  The Veteran then underwent a Medical Board, during which he was noted to be medically unfit for induction or enlistment for military duty.  In the Medical Board physical examination, he reported a pre-service fall onto the right knee, and he underwent a right lateral meniscectomy and "possibly" a lateral collateral ligament repair.  The Veteran signed a request for separation document indicating that he understood he was erroneously inducted into the Army and was not medically fit for duty.  An August 1969 report of medical examination shows the Veteran was found to have a loose body in the right knee with early degenerative changes.  

There are no records associated with the claims file showing any treatment for a right knee disability prior to service.  A review of the record shows treatment for increasing right knee pain in the mid- to late-1990s.  The Veteran eventually had to undergo a right total knee replacement in 2002.  

The Veteran's private treating physician indicated that the Veteran reported a worsening of right knee symptoms while in the military.  The physician opined that the associated stress on the Veteran's right knee during basic training was one of the contributory factors in causing osteoarthritis of the right knee joint.  The physician stated that this osteoarthritis led to the right total knee replacement and current right knee pain.  

The Veteran's former orthopedist submitted a letter dated in January 2007.  He stated that he reviewed the Veteran's military medical records and the Medical Board records noting a preexisting right knee disability.  The orthopedist noted the Veteran had 42 days of rigorous and aggressive training leading up to his complaints of right knee and foot pain, and opined that the preexisting right knee condition was exacerbated by military training.  The orthopedist reached this conclusion based upon the history of the Veteran's current right knee condition and review of his medical history.  

In March 2009, the Veteran was afforded a VA joints examination.  The Veteran reported a pre-service history of a right knee injury that led to a lateral meniscectomy in 1967, and a history of re-injuring the knee during basic training.  The examiner noted the Veteran's STRs showing some degenerative joint disease of the right knee during service.  Following physical examination, the examiner diagnosed the Veteran as having degenerative joint disease of the right knee, status-post right total knee replacement.  The examiner noted that according to the Veteran's STRs, he injured his right knee prior to service and reinjured it during basic training, which led to a Medical Board.  The examiner indicated that there was no treatment for the right knee noted prior to the Medical Board, and the finding of degenerative changes of the right knee during service indicates damage prior to service.  Ultimately, the examiner opined that the Veteran's right knee disability was aggravated by his service, but not beyond its probable normal progression.  

As the Veteran was noted to be fit for active duty upon induction, and without any notations preexisting right knee disability, he is presumed to be sound.  Additionally, the medical and lay evidence shows that the Veteran was treated for right knee problems during service, and was ultimately discharged due to this disability.  Finally, the Veteran's private physicians, as well as the March 2009 VA examiner opined that the Veteran's right knee disability was aggravated during service.  There is some indication that the Veteran's right knee problems preexisted service, but the Board concludes that the evidence does not clearly and unmistakably establish the Veteran's right knee disability was not aggravated by his active service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for his right knee disability. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.

Service connection for a right knee disability is granted. 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


